CALOGERO, Chief Justice,
concurring.
I concur in the result reached by the majority. I would, however, have addressed the merits of the issue which prompted the court to grant writs in this case: whether “failure to mitigate damages” is an affirmative defense which must be specially pleaded in a defendant’s answer under La.C.C.P. art. 1005. It is the plaintiff’s duty to mitigate those damages which he can avoid through reasonable conduct. Langlois v. Allied Chem. Corp., 249 So.2d 133 (La.1971). It is therefore part of the plaintiff’s burden to prove that he undertook reasonable efforts to mitigate his damages; the defendant is not obligated to raise the failure to mitigate as an affirmative defense.